Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/20/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document "German office action for related German Application No. 10 2019 202 302.0, dated September 2, 2019" does not have an English translation provided in whole or in relevant part.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 3/11/2020.

Claim Objections
Claim 9 objected to because of the following informalities:  The claim begins with "The A".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breed (US 8,152,198 B2).
Regarding Claim 1: 
Breed discloses a method comprising (Column 2 Lines 27-30): 
determining a first detection range of a first imaging sensor (Column 46 Lines 40-60, distance measurements with various sensor types are disclosed) for sensing head orientations or head positions (Sensor tracking of the head of an occupant of the vehicle is disclosed specifically in Column 30 Line 61 – Column 31 Lines 1-15) based on various head orientations or head positions in relation to a position of the first sensor; 
determining a second detection range of a second imaging sensor (a plurality of emitting and receiving means arranged on the vehicle are disclosed in Column 3 Lines 30-42) for sensing head orientations or head positions based on various head orientations or head positions in relation to a position of the second sensor;
based on the sensed head orientation or the head position of the vehicle occupant from the first imaging sensor and the second imaging sensor, determining at least one of a determined head orientation or a determined head position with at least one sensor of the first or second imaging sensors (Training data from sensors when various occupants are in various positions is used to determine the occupant position from sensor data acquired during operation as disclosed in Column 83 Line 38 – Column 84 Line 2). 
 that has a detection range in which the sensed head orientation or head position can be better determined than a detection range of another sensor. (Column 46 Lines 28-39 disclose multiple sensors used in the case of obstruction, blockage, or loss of accuracy of a sensor’s field of view in determining occupant location, with other sensors being used if one is obstructed.)
Determination of which sensor set to use when there are multiple ultrasonic sensors is further disclosed in Column 25 Line 63 – Column 26 Line 12, when there are multiple ultrasonic sensors detecting the occupant, data is disregarded from one or more sensors in favor of sensors within a better detection range if the detected range is too long or too short, which would possibly indicate sensor “cross-talk” or from the sensor missing the occupant vehicle and traveling far beyond the detection range. Range gating as disclosed allows for only signals in the detected range to be used, where readings in the bounds of the range gate for the sensors are determined to be better than readings outside the range gate. 

    PNG
    media_image1.png
    419
    712
    media_image1.png
    Greyscale

An embodiment of Breed is disclosed in Fig. 24, above. Exemplary optical interior vehicle monitoring sensors (transmitter/receiver assemblies or transducers) are shown as elements 49, 50, 51, 54, 126, 127, 128, 129, and 130. (Column 45 Lines 1-5) 

Regarding Claim 2:
“The method according to claim 1, wherein: a plurality of imaging sensors are utilized, wherein only data from one or more sensors in the detection range in which the at least one of the head orientation or the head position can be precisely determined is at least one of utilized or combined in order to determine the at least one of the determined head orientation or the determined head position of the vehicle occupant.” 
Breed discloses the use of several transducers simultaneously to provide a reduction in ambiguity of a driver’s head position (Column 103 Lines 45-49) and further discloses the use of alternative sensors when one or more is obstructed to minimize accuracy degradation (Column 46 Lines 28-39). 

Regarding Claim 3:
“The method according to claim 1 wherein the method is executed by a computer.”
Column 2 Lines 40-48 discloses a processor coupled to the emitters for the determination of characteristics of the object in question. 

Regarding Claim 8:
Breed discloses: A non-transitory computer readable medium having stored thereon a computer program that, when executed by at least one processing device of a control unit, causes the processing device to perform (Breed executes instructions by a processor in Column 2 Lines 31-48)
a method comprising: determining a first detection range (Distance measurements with various sensor types are disclosed in Column 46 Lines 40-60) of a first imaging sensor for sensing head orientations or head positions (Sensor tracking of the head of an occupant of the vehicle is disclosed specifically in Column 30 Line 61 – Column 31 Lines 1-15) 
based on various head orientations or head positions in relation to a position of the first sensor (Breed discloses a method for determining an object characteristic (such as a current distance between an emitting or receiving means and an object in a vehicle seat, Column 3 Lines 16-42);
determining a second detection range of a second imaging sensor for sensing head orientations or head positions based on various head orientations for head positions in relation to a position of the second sensor; (a plurality of emitting and receiving means arranged on the vehicle are disclosed in Column 3 Lines 30-42)”
An embodiment of Breed is disclosed in Fig. 24, above. Exemplary optical interior vehicle monitoring sensors (transmitter/receiver assemblies or transducers) are shown as elements 49, 50, 51, 54, 126, 127, 128, 129, and 130. (Column 45 Lines 1-5) 
based on the sensed head orientation or the head position of the vehicle occupant from the first imaging sensor and the second imaging sensor, determining at least one of a determined head orientation or a determined head position with at least one sensor of the first or second imaging sensors (Training data from sensors when various occupants are in various positions is used to determine the occupant position from sensor data acquired during operation as disclosed in Column 83 Line 38 – Column 84 Line 2). 
 that has a detection range in which the sensed head orientation or head position can be better determined than a detection range of another sensor. (Column 46 Lines 28-39 disclose multiple sensors used in the case of obstruction, blockage, or loss of accuracy of a sensor’s field of view in determining occupant location, with other sensors being used if one is obstructed).
Determination of which sensor set to use when there are multiple ultrasonic sensors is further disclosed in Column 25 Line 63 – Column 26 Line 12, when there are multiple ultrasonic sensors detecting the occupant, data is disregarded from one or more sensors in favor of sensors within a better detection range if the detected range is too long or too short, which would indicate sensor “cross-talk” or from the sensor missing the occupant vehicle and traveling far beyond the detection range. Range gating as disclosed that allows for only signals in a detected range to be used, where readings in the bounds of the range gate for the sensors are determined to be better than readings outside the range gate. 

Regarding Claim 9:
“The A non-transitory computer readable medium according to claim 8 wherein the computer program, when executed by the at least one processing device of the control unit, causes the processing device to perform the method further comprising: determining a confidence level for the data from the first imaging sensor and the second imaging sensor.” 
Column 37 Lines 54 – 63 disclose classifying an occupant based on acquired images, and ascertaining variations to determine accuracy. 

Claim Rejections - 35 USC § 103
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 8,152,198 B2) further in light of Kamhi (US 10,317,900 B2). 
Regarding Claim 4:
Breed discloses: at least one interface configured to obtain data (a current distance between an emitting or receiving means and an object in a vehicle seat is disclosed in Column 3 Lines 16-42) from a first imaging sensor and a second imaging sensor (a plurality of emitting and receiving means arranged on the vehicle are disclosed in Column 3 Lines 30-42), the data comprising sensed head orientations or head positions of a vehicle occupant (Training data from sensors when various occupants are in various positions is used to determine the occupant position from sensor data acquired during operation as disclosed in Column 83 Line 38 – Column 84 Line 2. Sensor tracking of the head of an occupant of the vehicle is disclosed specifically in Column 30 Line 61 – Column 31 Lines 1-15.);
 a computer comprising a memory (Computer implementation of the sensor data collection (101) processing (102) and subsequent outputs (103) are shown in Figure 20, below)

    PNG
    media_image2.png
    131
    585
    media_image2.png
    Greyscale

storing a first detection range of the first imaging sensor for sensing head orientations or head positions based on various head orientations or head positions in relation to a position of the first imaging sensor (Training data from sensors when various occupants are in various positions is used to determine the occupant position from sensor data acquired during operation (Column 83 Line 38 – Column 84 Line 2).
and storing a second detection range of the second imaging sensor for sensing head orientations or head positions based on various head orientations or head positions in relation to a position of the second sensor (An embodiment of Breed is disclosed in Fig. 24, above. Exemplary optical interior vehicle monitoring sensors (transmitter/receiver assemblies or transducers) are shown as elements 49, 50, 51, 54, 126, 127, 128, 129, and 130 as disclosed in Column 45 Lines 1-5).
wherein the computer is configured to determine, based on the sensed head orientation or head position of the vehicle occupant from the first imaging sensor and the second imaging sensor at least one of a determined head orientation or a determined head position with at least one sensor of the first or second imaging sensors (Column 46 Lines 28-39 disclose multiple sensors used in the case of obstruction, blockage, or loss of accuracy of a sensor’s field of view in determining occupant location, with other sensors being used if one is obstructed.)
that has a detection range in which the sensed head orientation or head position can be better determined than a detection range of another sensor (Determination of which sensor set to use when there are multiple ultrasonic sensors is further disclosed in Column 25 Line 63 – Column 26 Line 12, when there are multiple ultrasonic sensors detecting the occupant, data is disregarded from one or more sensors in favor of sensors within a better detection range if the detected range is too long or too short, which would indicate sensor “cross-talk” or from the sensor missing the occupant vehicle and traveling far beyond the detection range. Range gating as disclosed that allows for only signals in a detected range to be used, where readings in the bounds of the range gate for the sensors are determined to be better than readings outside the range gate.)
and determine a signal (Deployment control, Element 341, figure 31 below) based on the at least one of the determined head orientation or the determined head position of the vehicle occupant (information gathering on the occupant in Element 338, analysis of the information Element 340); and a second interface for outputting the signal (outputting the control when a crash signal is received).

    PNG
    media_image3.png
    575
    407
    media_image3.png
    Greyscale

Breed does not disclose: 
“A control unit for automated driving functions, comprising: [The system as disclosed]”
Kahmi teaches the use of occupant sensing systems for automated driving functions, including orientation of the occupant’s head or face (Column 1 Lines 64-67), specifically determining if a switch from automated to manual driving is safe based on their positioning and attention level, and adjusting the autonomous driving operation as a result (Column 2 Lines 6-36). 
It is old and well understood in the art of vehicle controls that sensed occupant position can be used for a variety of functions in the vehicle or associated control thereof. Khami recites various embodiments of the invention, including occupant positioning and gaze data on the occupant’s head or face (Column 1 Lines 64-67), in order to send commands to other control systems on the vehicle (Column 2 Lines 11-36). Breed discloses sensing of occupant position, for example tracking of the head of an occupant of the vehicle is disclosed specifically in Column 30 Line 61 – Column 31 Lines 1-15 for a variety of applications, including determining if an occupant is drunk, or out of position relative to an airbag. Control of the airbag system is disclosed for example in Column 19 Lines 34-54. It is clear that occupant positional sensing can be applied to various operations in a vehicle, including automated driving as taught in Kahmi, and would be obvious to combine with the sensing as disclosed in Breed. 

Regarding Claim 5:
“The control unit according to claim 4 wherein the computer is configured to determine a confidence level for the data from the first imaging sensor and the second imaging sensor.”
Breed, Column 37 Lines 54 – 63 discloses classifying an occupant based on acquired images, and ascertaining variations to determine accuracy. 

Regarding Claim 6:
“An interior monitoring system for a vehicle, comprising the first imaging sensor and the second imaging sensor; and the control unit according to claim 4 wherein the control unit is configured such that a data exchange takes place between the first imaging sensor and the second imaging sensor and the control unit.” 
Breed discloses data exchange between the sensors and control unit (Column 17 Line 61 – Column 18 Line 16). 

Regarding Claim 7:
“The interior mounting system according to claim 6, wherein the first imaging sensor comprises a 2D camera and the second imaging sensor comprises a 3D camera.” 
The sensing means described in Breed can take a variety of embodiments, Column 55 Lines 47-53 disclose the use of 3D cameras, with Columns 55-57 disclosing various embodiments of such systems that could be implemented. Column 30 Lines 33-43 disclose a standard camera or dual camera embodiment. Column 23 Lines 52-57 disclose an occupant sensing system involving a variety of different sensors as laid out in the following sections, enabling both a 2D and 3D camera to be used in conjunction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661